In a negligence action, inter alia, to recover damages for personal injuries sustained by an infant plaintiff while participating in a planned sports activity in a school playground, defendant appeals from an interlocutory judgment of the Supreme Court, Richmond County, dated January 28, 1976, which is in favor of plaintiffs, upon a jury verdict, after a jury trial limited to the issue of liability only. Interlocutory judgment affirmed, with costs. Upon the totality of the evidence adduced at trial, the jury could, and did, find that defendant was negligent in its failure to properly supervise, train and equip the infant plaintiff, who was engaged in a planned sports activity which was part of the school’s gymnastic program. There was also sufficient evidence for the jury to find the infant free of contributory negligence, and that he had not assumed every hazard involved in the game of softball. Latham, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.